Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thanner (US 20160033560 A1), and further in view of Vellanski (US 20190253031 A1).
Regarding claims 1 and 8,  Thanner (US 20160033560 A1) discloses an offset calibration circuit and method used in a signal processing circuit, comprising: 
a supply voltage detection circuit, configured to detect a level of a supply voltage to generate a detection result (Thanner, ¶ [0070]: “ voltage excursion detector is configured to monitor the supply voltage, to detect an excursion event if the supply voltage exceeds or falls below at least one defined threshold, to generate an excursion event signal upon detection of the excursion event ”), wherein 
the supply voltage is provided to an output stage in the signal processing circuit (Thanner, Fig. 7, item 200).
However, Thanner fails to disclose a calibration circuit, configured to calculate a digital compensation value according to the detection result, wherein the digital compensation value is used for a digital processing circuit in the signal processing circuit to perform a DC offset calibration.
In an analogous field of endeavor, Vellanski (US 20190253031 A1) a calibration circuit, configured to calculate a digital compensation value according to the detection result, wherein the digital compensation value is used for a digital processing circuit in the signal processing circuit to perform a DC offset calibration (Vellanski, Fig. 4, items 64; Fig. 6, items 602- 606, ¶ [0039]: “ calibration engine 64 may apply a DC offset correction equal to the sum of the DC offset values determined in each of steps 602 and 604. In some embodiments, calibration engine 64 may apply such DC offset correction within internal circuitry of calibration engine 64 (e.g., calibration engine 64 may account for such DC offset by applying an appropriate corrective factor to either or both of input voltage VIN and the input of calibration engine 64 received from analog front end 66). ”).
Therefore, it would have been to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Vellaski with Thanner to provide calibration to avoid the DC voltage offset by adjusting a correction value.
Regarding claims 2 and 9,  the combination of Thanner and Vellaski discloses all the limitations of claims 1 and 8 respectively.
Vellinski further discloses an offset calibration circuit and method comprising: 
a storage unit, configured to store a plurality of parameters (Vellaski, Fig. 4, item 64; ¶ [0046]: “ calibration engine may write data to a memory accessible to calibration engine”); wherein 
the calibration circuit calculates a DC voltage offset according to the plurality of parameters and the detection result, and the calibration circuit further determines the digital compensation value according to the DC voltage offset (Vellaski, Figs. 4 and 6, item 22, 64, 600; ¶ [0060]: “calibration engine may calculate an in-operation open-loop gain of reconfigurable PWM modulator over a programmable number of signal samples, using the data stored in method relating to DC offset”).
Regarding claim 4, the combination of Thanner and Vellaski discloses all the limitations of claim 1.
 Vellaski  further discloses an offset calibration circuit, wherein the signal processing circuit comprises: 
the digital processing circuit, configured to compensate a digital signal according to the digital compensation value to generate a processed signal (Vellaski, Fig. 4, items 22, 64; ¶ [0037]: “calibration engine (processing circuit) may determine a direct current (DC) offset of the closed-loop path of reconfigurable PWM modulator  relative to the open-loop path of reconfigurable PWM modulator.”) 
a digital-to-analog converter, configured to perform a digital-to-analog conversion operation on the processed signal to generate an analog signal (Vellaski, Fig. 2, items 14, VIN; ¶ [0022]); 
a modulation signal, configured to generate a modulated signal according to the analog signal (Vellaski, Fig. 3, item 26); and 
the output stage, configured to receive the modulated signal to generate an output signal (Vellaski, Fig. 4, item 28).
Regarding claim 6, the combination of Thanner and Vellaski discloses all the limitations of claim 4.
 The offset calibration circuit, wherein the signal processing circuit further comprises: 
a filter, configured to perform a low-pass filtering operation on the output signal to generate a filtered signal (Vellaski, Fig. 4, item 69; ¶ [0031]: “an analog filter (which may be an active filter or a passive filter) configured to amplify and filter filtered output signal VOUT” and ¶ [0038]: “apply low-pass filtering to extract the DC offset”); and 
an analog-to-digital converter, configured to perform an analog-to-digital conversion operation on the filtered signal to generate a digital filtered signal (Vellaski, Fig. 4, item 68; ¶ [0031]: “an analog-to-digital converter ADC configured to convert the filtered signal from the analog domain to the digital domain”); wherein
the calibration circuit further adjusts the digital compensation value according to the digital filtered signal (Vellaski, Fig. 4, item 64; ¶ [0031]: “Calibration engine 64 may also sense the input signal to allow it to compare the input signal to the digital domain representation of output signal VOUT in order to determine a gain of the open-loop path”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thanner (US 20160033560 A1), in view of Vellanski (US 20190253031 A1), in view of Lesso (CN 103380569 A), and further of ARTESYN AXA 10 series.
Regarding claim 7, the combination of Thanner and Vellaski discloses all the limitations of claim 4.
However, the combination of Thanner and Vellaski  fails to disclose an offset calibration circuit, wherein the signal processing circuit is in a portable device with a battery, the supply voltage of the output stage is directly provided by the battery, and the digital-to-analog converter and the modulation circuit are supplied by another supply voltage provided by a voltage regulator.
In an analogous field of endeavor, Lesso (CN 103380569 A) discloses an offset calibration circuit (Lesso, ¶ [006]: “DC offset correction for one signal line, can be the signal correction value latched by the signal line and using the compensating circuit to compensate the DC offset on the other signal line.”), wherein the signal processing circuit (Lesso, Claim 19: “An audio processing circuit”) is in a portable device with a battery (Lesso, Claim 21: “a battery powered device, a portable device”), 
Therefore, it would have been obvious to apply the teaching of Lesso to the calibration device of Thanner as modified by Vellanski to have an effective calibration circuit for a portable electronic device.
However, the combination of Thanner, Vellanski and Lesso fails to disclose a  supply voltage of the output stage is directly provided by the battery, and the digital-to-analog converter and the modulation circuit are supplied by another supply voltage provided by a voltage regulator. 
However, Official Notice is taken that  both the concept and advantage of providing a DC-DC converter, to convert an input DC voltage (battery) to any other DC voltages, are well known in the art, (see for example ARTESYN AXA 10 series, with one DC input and dual DC output) and therefore, it would have been obvious to apply the teaching of Artesyn AXA 10 series to the device of Thanner as modified by Vellanski and Lesso to feed the various circuits of the device that have different power requirements effectively.

Allowable Subject Matter
Claims 3, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654